DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
First of all the newly added limitations are not positively recited and can be considered the intended use therefore do not have patentable weight.
Second Examiner does not agree that the combination is not obvious. Iphone has illumination source and also has camera and hence adding lidar capability is obvious modifications. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudow US 20150057028 A1.

Regarding claim 1 Rudow teaches
1. (Original) A surveying instrument comprising: 
a monopod[0282] installed on a reference point(implicit), 
a surveying instrument main body provided at a known distance from a lower end of said monopod(implicit it is a monopod fig. 24 shows that x0my0 and z0 are known and hence ) and at a known angle with respect to an axis of said monopod(angle 2204) and having a reference optical axis(2450), and 
an operation panel provided on the monopod and capable of data-communicating with said surveying instrument main body, (fig . 14)
wherein said surveying instrument main body has a distance measuring unit(1430) for measuring a distance to an object to be measured, [0383]
an arithmetic control module, (1460)
a measuring direction image pickup module(1420) for acquiring a first image(1452) including said object to be measured with a predetermined relationship with respect to the reference optical axis(fig. 24), and 

said operation panel has a display unit, [0386]
a calculating module,(1460) and 
an operation module(implicit), and 
wherein at least either one of said arithmetic control module and said calculating module is configured to calculate a tilt angle of said reference optical axis with respect to the horizontal [0386](AZ)and 
a tilt angle of said monopod with respect to the vertical based on a detection result of said attitude detector([0372]), and 
at least either one of said arithmetic control module and said calculating module is 2configured to measure a horizontal distance and a vertical distance of the object to be measured with reference to the reference point based on the tilt angle of said reference optical axis to the horizontal, [0415](2260 similarly horizontal distance can be measured)
the tilt angle of said monopod to the vertical (2204) and a distance measurement result (2450)of said distance measuring unit. 
It is important to note that Rudow does not explicitly say measure a horizontal distance but It is clear that Rudow teaches obtaining both  az and el angles and also distance to the object moreover Rudow explicitly teaches obtaining vertical distance  and therefore one of ordinary skills in the art would recognize that obtaining the horizontal distance is just a simple matter of the geometry(like use of Pythagorean theorem ).

6. (Currently amended) The surveying instrument according to claim 1 , wherein an auxiliary leg which regulates an inclination of said monopod is provided on said monopod.  (obvious design choice well known in the art to fix the position of the monopod. Also example can be tripod  also see for example US 7374140)



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudow US 20150057028 A1 in view of Ohtomo	US 20160238708 A1.
Regarding claim 3 Rudow does not teach but Ohmoto teaches
3. (Original) The surveying instrument according to claim 1, 
wherein said distance measuring unit has a distance measuring light source, (See claim 3)
an optical axis deflector provided on said reference optical axis, (See claim 3)
a distance measuring optical axis which coincides with said reference optical axis in a state not deflected by said optical axis deflector, and (See claim 3)
a projecting direction detecting module, (See claim 3)
wherein said optical axis deflector has a pair of optical prisms, said pair of optical prisms is capable of deflecting said distance measuring optical axis two- dimensionally by respective rotation control, (See claim 3)
said projecting direction detecting module is configured to detect a deflecting direction of said distance measuring optical axis based on the respective rotation positions of said optical prisms, (See claim 3)
said arithmetic control module is configured to 
control said optical axis deflector so as to scan said distance measuring light two- dimensionally, 
to obtain the distance measurement result measured along a scanning locus and data of a three-dimensional coordinate based on the rotation angle of said monopod, the tilt angle of said reference optical axis to the horizontal, and tilt angle of said monopod to the vertical and a deflecting direction of said distance measuring optical axis, and (See claim 3)
wherein at least either one of said arithmetic control module and said calculating module is configured to associate said three-dimensional coordinate along the scanning locus with the first image 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Rudow with teaching by Ohmoto in order to perform scanning of the scene.


Allowable Subject Matter
Claims 2, 4, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest available prior art by Grasser; Christian et al.	US 20120166137 A1 although teaches most of the elements of claim 2 does not teach or render obvious part of them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645